Citation Nr: 1038039	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for aphasia, to include as 
secondary to service-connected residuals of a birdshot wounds of 
the left scapula area.

2.  Entitlement to special monthly compensation based on aid and 
attendance/housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to April 
1955.  The Veteran received decorations evidencing combat, such 
as the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for aphasia.  The Veteran timely appealed that 
rating decision.  

The Veteran and his spouse testified in a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in July 2007 in 
Cleveland, Ohio; a transcript of that hearing is associated with 
the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that this case was originally before the Board in 
April 2008, at which time it was remanded for further 
development.  It was returned to the Board for further appellate 
review.  The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the initial April 2008 Board remand, the Board specifically 
instructed that VA medical records since January 2005, relevant 
to the Veteran's service connection for aphasia claim, be 
obtained and associated with the claims file.  Additionally, the 
remand instructed that the Veteran was to be asked as to any 
other outstanding medical records relevant to his claim.  The 
Veteran responded in June 2008 that all the relevant medical 
evidence was in his VA treatment records since January 2005.  

The claims file does include some VA outpatient records dated 
subsequent to January 2005.  However, the Board notes that the 
March 2010 VA examiner specifically referenced February and May 
2005 VA treatment records and examination reports for the 
Veteran's aphasia.  These records are not associated with the 
claims file.  Further efforts to retrieve such records are thus 
warranted.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  

Thus, on remand, the RO is instructed to obtain and associate the 
relevant VA treatment records since January 2005 with the claims 
file, as was previously instructed in the Board's April 2008 
remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order).  

Additionally, the Board notes that in a January 2008 rating 
decision the RO denied special monthly compensation based on aid 
and attendance/housebound.  VA informed the Veteran of its 
decision in a January 28, 2008 letter.  In a February 11, 2008 
correspondence titled "Notice of Disagreement," the Veteran 
indicated that he disagreed with the January 2008 rating 
decision, and specifically referenced the letter dated January 
28, 2008.  The Veteran's correspondence further indicated that he 
was expecting the rating decision to address his service 
connection for aphasia claim that was on appeal.  He again 
referenced items that he had submitted in support of that claim, 
and indicated that the information contained in his prior 
December 2005 notice of disagreement was the basis of his current 
notice of disagreement.

Since the Veteran submitted a timely notice of disagreement to 
the January 2008 rating decision denying special monthly 
compensation, he has properly initiated the appeals process in 
regard to that claim.  See 38 C.F.R. § 20.200 (2009).  When a 
notice of disagreement has been received within the one year 
period, VA has a duty to issue a statement of the case on that 
issue so that the Veteran may complete an appeal by filing a 
substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board notes that no statement of the case has been 
issued regarding the issue of entitlement to special monthly 
compensation based on aid and attendance/housebound.  Therefore, 
the Board must remand this issue to the RO for the issuance of a 
statement of the case.  Id.  After the RO has issued the 
statement of the case, the claims should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all relevant VA treatment records 
from the Dayton VA Medical Center since 
January 2005, including any neurological 
treatment records and examination reports 
from February and May 2005, and associate 
them with the claims file.

2.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim of service 
connection for aphasia, to include as 
secondary to service-connected residuals of a 
birdshot wounds of the left scapula area.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond 
thereto before the case is returned to the 
Board.

3.  Undertake all actions required by 
38 C.F.R. § 19.26 (2009), including issuance 
of a Statement of the Case, so that the 
Veteran may have the opportunity to complete 
an appeal on the issue of entitlement to 
special monthly compensation based on aid and 
attendance/housebound (if he so desires) by 
filing a timely substantive appeal.  The 
issues should be returned to the Board only 
if a timely substantive appeal is received. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



